PER CURIAM.
We affirm the conviction of Donald Felix for possession of cocaine, a third-degree felony. We write only to note that the officer exceeded the scope of a pat-down when he turned Felix’s pockets inside out and found one piece of rock cocaine. See Walker v. State, 514 So.2d 1149, 1151 (Fla. 2d DCA 1987). Although that one rock of cocaine should have been suppressed, the trial court’s denial of the motion to suppress as to that rock was harmless error because the officer seized three other rocks of cocaine which were in the officer’s plain view during the course of a lawful intrusion. As to those rocks, the denial of the motion to suppress was proper.
Affirmed.
RYDER, A.C.J., and LEHAN, J., and LUTEN, CLAIRE K., Associate Judge, concur.